Citation Nr: 1606232	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  97-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a vascular disorder.  

2.  Entitlement to service connection for a bilateral leg or foot disability, other than metatarsalgia.  

3.  Entitlement to service connection for hypertension, including as secondary to service-connected degenerative disc disease (low back disability). 

4.  Entitlement to a compensable initial rating (or evaluation) for erectile dysfunction.  

5.  Entitlement to service connection for a stomach disorder.  

6.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease (low back disability).  

7.  Entitlement to separate ratings for bilateral radiculopathy of the lower extremities. 

8.  Entitlement to a separate rating for urinary incontinence.  


REPRESENTATION


The Veteran is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from February 1980 to June 1980, and periods of active duty for training in the Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for a stomach disorder, and December 2006, April 2010, and June 2011 rating decisions from the VARO in Providence, Rhode Island, which denied service connection for a bilateral leg and foot disorder, granted service connection for erectile dysfunction and assigned a noncompensable (0 percent) initial rating, denied service connection for hypertension and vascular disease, and denied an increased rating in excess of 20 percent for a back disability.  The current Agency of Original Jurisdiction (AOJ) is in Baltimore, Maryland.  

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a Central Office Hearing at the Board in Washington, DC. A transcript of the hearing is of record.  

The issue of service connection for a cardiovascular disability has been raised by the record in the October 2015 Central Office hearing, but has not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a stomach disability, an increased rating for degenerative disc disease, and whether a separate rating for urinary incontinence is warranted are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a written and signed statement received August 11, 2014, prior to the promulgation of a Board decision, the Veteran withdrew the claim for service connection for vascular disease.  

2.  At the October 2015 Central Office hearing, on the record, the Veteran withdrew the claim for service connection for a bilateral leg and foot disability.  

3.  The Veteran currently is service connected for degenerative disc disease.  

4.  The Veteran currently has diagnosed hypertension.  

5.  The chronic pain from the service-connected low back disability aggravates the hypertension.  

6.  The Veteran has severe bilateral radiculopathy of the L4 and L5 nerve roots manifested by symptoms of moderate constant pain, severe intermittent pain, and mild paresthesias and dyesthesias that more nearly approximate moderately severe incomplete paralysis of the sciatic nerve.  

7.  The Veteran does not have muscle atrophy. 

8.  The erectile dysfunction is not accompanied by deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for withdraw of the appeal for service connection for vascular disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.	 §§ 20.202, 20.204 (2015).  

2.  The criteria for withdraw of the appeal for service connection for a bilateral leg and foot disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension as secondary to service-connected degenerative disc disease have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for separate ratings for bilateral radiculopathy of the lower extremities of 40 percent for each lower extremity, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.123, 4.124a, Diagnostic Code 8620 (2015). 

5.  The criteria for a higher, compensable rating for erectile dysfunction have not been met for the entire rating period from April 16, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 	 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the appeal for service connection for hypertension, the Board is granting the claim for service connection for hypertension.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Regarding the appeal for a higher initial rating for erectile dysfunction, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the claim for a separate rating for bilateral radiculopathy, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The duty to assist was satisfied in August 2006 and September 2006 letters to the Veteran that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability.  Id.   

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 		 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Social Security Administration (SSA) disability records, VA examination reports, lay statements, and a copy of the October 2015 Board hearing transcript.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.   § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in September 2012, November 2011, January 2010, and December 2006.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and conducted the necessary tests.  

The Veteran testified at an October 2015 Board hearing before the undersigned Veterans Law Judge, and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the Board hearing, the Veteran was advised of the issues on appeal, and the Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems, including pain associated with the radiculopathy.  As the Veteran presented evidence of symptoms and functional impairments due to the service-connected back disability and radiculopathy, and there is additionally medical evidence reflecting the severity of the radiculopathy, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Regarding the issue of a higher initial rating for erectile dysfunction, the Veteran elected a Board hearing; however, in a January 27, 2016 letter, the Veteran withdrew the request.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 		 § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
 
Withdrawal of Appeal for Service Connection for Vascular Disease
 and Bilateral Leg and Foot Disability 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Regarding the claim for service connection for vascular disease, on August 11, 2014, prior to a promulgation of a decision by the Board, a written statement was received from the Veteran withdrawing the claim for vascular disease; hence, there remain no allegations of errors of fact or law for appellate consideration as to the issue of service connection for vascular disease.  Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to this issue.  

Regarding the claim for a bilateral leg and foot disability, prior to a promulgation of a decision by the Board, on the record at the October 14, 2015 Central Office hearing, the Veteran withdrew the claim for service connection for a bilateral leg and foot disability, and there remain no allegations of errors of fact or law for appellate consideration of the issue of service connection for a bilateral leg and foot disability.  Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to this issue.  



Service Connection for Hypertension

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show	 (1) that a current disability exists and (2) that the current disability was either	 (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For a chronic disease, such as hypertension, service connection may be established under  38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014); 	 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

The Veteran generally contends that the hypertension is secondary to the service-connected degenerative disc disease, as the chronic pain aggravates the hypertension.  See October 2015 Board hearing.  The Veteran has been service connected for a back disability since September 22, 1999.  

After review of the lay and medical evidence, the Board finds that the Veteran has a current diagnosis of hypertension.  Review of VA treatment records show diagnosed, uncontrolled hypertension.  See July 2012 VA treatment notes, May 2009 VA treatment notes.  

The Board next finds that the evidence is at least in equipoise on the question of whether the service-connected back disability aggravated (permanently worsened in severity beyond the normal progression) the hypertension.  The Veteran has not had a VA examination to assist in determining the nature and etiology of the hypertension; however, in November 2015, the Veteran submitted a medical opinion from his treating VA physician.  The physician stated that the Veteran has essential hypertension, chronic low back pain and cauda equine syndrome, and is on chronic narcotic analgesics and other medications to manage the pain.  The VA treating physician opined that it is more likely than not that the pain has and will continue to aggravate the elevated blood pressure, and provided rationale for the opinion.  There is no contrary opinion in the record.  

Based on the above and resolving reasonable doubt in favor of the Veteran, the hypertension is aggravated by the service-connected degenerative disc disease; thus, the criteria for service connection for hypertension secondary to the low back disability have been met.  As service connection for hypertension is being granted on a secondary basis, all other theories of service connection have been rendered moot.  38 U.S.C.A. § 7104 (West 2014).

General Rating Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in the issue of a separate rating for radiculopathy, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

Where, as in the issue of rating erectile dysfunction, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 	 12 Vet. App. 119, 126 (1999).  Again, the Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

Separate Rating for Bilateral Radiculopathy

In June 2006, the Veteran filed a claim for service connection for a bilateral foot and leg disability.  At the October 2015 Board hearing, the Veteran clarified he was seeking compensation for the bilateral lower extremity radiculopathy associated with the low back disability; therefore, the Board finds that the June 2006 correspondence was a claim to seek a separate compensable rating for bilateral radiculopathy, and the period on appeal is from June 1, 2006.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of the claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The Veteran has been rated at 20 percent for degenerative disc disease of the low back under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Note (1) of the General Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately are to be evaluated under an appropriate diagnostic code.  Id.  Therefore, a separate rating for lower extremity radiculopathy would not be considered pyramiding as separate ratings for neurological symptoms would compensate the Veteran for symptoms separate from the low back disability, as is required under the Diagnostic Code.  

The Veteran contends that he is entitled to a separate rating for bilateral lower extremity radiculopathy.  See October 2015 Board hearing.  The evidence of record demonstrates that the Veteran has a current diagnosis of bilateral radiculopathy.  The Veteran has submitted three medical opinions from treating VA doctors diagnosing bilateral radiculopathy of the lower extremities (right worse than left).  See May 2001, October 2001, and April 2010 medical opinions.  Additionally, in the November 2011 VA examination, the VA examiner diagnosed bilateral radiculopathy associated with the low back disability, affecting the sciatic nerve.  Therefore, the Board finds that the Veteran has current radiculopathy of the sciatic nerve associated with the low back disability.  

Under 38 C.F.R. § 4.123, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, in this case the sciatic nerve, with a maximum rating equal to severe, incomplete paralysis.  The maximum rating that may be assigned for neuritis with sciatic nerve involvement not characterized by organic changes referred to above will be that for moderately severe, incomplete paralysis.  Id.  

Under Diagnostic Code 8620, a veteran is entitled to a rating of 10 percent if there is mild incomplete paralysis of the sciatic nerve, 20 percent if there is moderate incomplete paralysis of the sciatic nerve, 40 percent if there moderately severe incomplete paralysis of the sciatic nerve, and 60 percent if there is incomplete paralysis that is severe with marked muscular atrophy.  Id.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

At the November 2011 VA examination to assess the severity of the Veteran's low back disability, including any associated objective neurological abnormalities, the VA examiner diagnosed bilateral lower extremity radiculopathy, with involvement of the L4/L5 nerve roots (the sciatic nerve).  The VA examiner noted bilateral moderate constant pain, bilateral severe intermittent pain, and bilateral mild paresthesias and dyesthesias of the lower extremities.  The VA examiner did not find muscle atrophy.  The examiner assessed the severity of the bilateral lower extremity radiculopathy to be severe.  

Based on the medical and lay evidence, the Board finds that, for the entire period on appeal from June 1, 2006, radiculopathy of both legs have been manifested by severe symptoms of moderate constant pain, severe intermittent pain, mild paresthesias and dyesthesias that more nearly approximate the criteria for 40 percent disability ratings for each lower extremity (left and right) under Diagnostic Code 8620 for moderately severe incomplete paralysis of the sciatic nerve.  		 38 C.F.R. §§ 4.3, 4.7.  The evidence does not demonstrate that neuritis is characterized by muscle atrophy for any period; therefore, a higher rating of 60 percent for severe incomplete paralysis with muscle atrophy is not warranted for any portion of the rating period for either the left or right lower extremity.  See 	 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620.  

Higher Initial Rating for Erectile Dysfunction
 
The Veteran generally contends that he is entitled to a higher (compensable) rating for erectile dysfunction.  See May 2010 notice of disagreement; March 2011 substantive appeal (on a VA Form 9).  

Erectile dysfunction is rated under Diagnostic Code 7522, which provides for a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone.  When the rating schedule does not provide a compensable disability rating for a Diagnostic Code, a noncompensable rating is assigned when the requirements for a compensable disability rating are not met.  	 38 C.F.R. § 4.31.  Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation, which the Veteran is already receiving).  

After review of the medical and lay evidence, the Board finds that, for the entire rating period on appeal from April 16, 2010, the Veteran's erectile dysfunction is manifested by loss of erectile power such that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation, but without deformity of the penis.  The Veteran was afforded three VA examinations to help assess the severity of the erectile dysfunction.  In December 2006, the VA examiner diagnosed erectile dysfunction, and did not find any deformity of the penis.  In January 2010, the VA examiner again diagnosed erectile dysfunction and did not find any deformity of the penis.  Again, in September 2012, the VA examiner found the Veteran has erectile dysfunction such that the Veteran is unable to achieve erection sufficient for penetration and ejaculation.  The medical examiner stated the Veteran has a clinically normal penis.  Furthermore, review of the lay evidence submitted by the Veteran shows no assertion that the Veteran suffers from a penile deformity at any point during the appeal period.  Therefore, the criteria for a compensable rating for erectile dysfunction under Diagnostic Code 7522 have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the erectile dysfunction or radiculopathy for any part of the rating period.  In exceptional cases an extraschedular rating may be provided. 	 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that for the entire rating period the symptomatology and impairment caused by the radiculopathy of the sciatic nerve (left and right lower extremities) is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  38 C.F.R. § 4.123 and Diagnostic Code 8620 specifically consider constant pain, which at times can be excruciating, causing moderately severe incomplete paralysis.  In this case, the radiculopathy of the sciatic nerve has been manifested by constant pain, intermittent pain, and paresthesias and dyesthesias causing moderately severe, incomplete paralysis.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  

Additionally, the Board finds that, for the entire rating period from April 16, 2010, the symptomatology and impairment caused by the erectile dysfunction is specifically contemplated by the rating schedule, and no referral for extraschedular consideration is required.  In this case, the Veteran's erectile dysfunction has been manifested by an inability to achieve an erection sufficient for penetration and ejaculation.  This symptom, loss of erectile power, is specifically contemplated by the rating schedule in 38 C.F.R. § 4.115b, Diagnostic Code 7522.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is  
exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with erectile dysfunction and radiculopathy of the lower extremities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the rating issue.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the service-connected disabilities render him unemployable, but rather the evidence of record demonstrates the Veteran worked through the pendency of the appeal until December 18, 2015, and the Veteran stated he was laid off and did not indicate that he is not working because of his service-connected disabilities.  See January 2016 statement from the Veteran.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

The appeal for service connection for vascular disease, having been withdrawn, is dismissed.  

The appeal for service connection for a bilateral leg and foot disability, having been withdrawn, is dismissed.  

Service connection for hypertension is granted.  

A separate rating of 40 percent, but no higher, for radiculopathy of the right leg from June 1, 2006 is granted.  

A separate rating of 40 percent, but no higher, for radiculopathy of the left leg from June 1, 2006 is granted.  

A higher (compensable) initial rating for erectile dysfunction is denied.  


REMAND

Service Connection for a Stomach Disorder

At the October 2015 Board hearing, the Veteran asserted that the peptic ulcer disease is aggravated by the opiate medication prescribed for the service-connected low back disability.  In support, the Veteran had submitted a letter from a treating VA nurse practitioner, who stated that opiate medications can aggravate pre-existing stomach conditions.  See November 2007 S.S. medical opinion.  Additionally, review of VA treatment records shows multiple complaints of stomach pain and problems after taking certain pain medications.  See July 2009 VA treatment records, March 2008 VA treatment records, February 2008 VA treatment records, March 2007 VA treatment records.  

The Veteran has been provided VA examinations to help determine the etiology of the stomach disability on a direct service connection basis; however, no opinion was provided regarding secondary service connection due to the narcotic medications prescribed for the service-connected back disability.  The duty to assist shall include providing a medical examination when necessary.  See 38 U.S.C.A. 	 § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is necessary if the evidence of record contains competent evidence that the claimant has a current disability, indicates that the disability or symptoms may be associated with the claimant's service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.  Therefore, an opinion is required regarding whether the peptic ulcer disease is secondary to the service-connected low back disability.  

Increased Rating for Degenerative Disc Disease 

At the October 2015 Board hearing, the Veteran stated that since the November 2011 VA examination his back symptoms have worsened.  The Veteran stated that the pain in his back is now constant and affects the way he stands, bends, sits, and walks.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.   However, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too remote to adequately determine the current state of the disability, VA must provide a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); see also Suttman v. Brown, 	 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Therefore, the Board finds that further examination is required so the decision is based on a record that contains a current examination.  

Separate Rating for Urinary Incontinence 

In an April 2010 medical opinion, the Veteran's treating VA physician opined that the Veteran has episodes of urinary incontinence due to the service-connected low back disability; however, at the November 2011 VA examination, the VA examiner did not find that the Veteran had any other associated neurological abnormalities, including bladder problems, related to the low back disability.  In light of these conflicting assessments, the Board finds that an examination is necessary to assess whether the urinary incontinence is associated with the low back disability.  See Bowling v. Principi, 5 Vet. App. 1, 12 (2001); 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the issues of service connection for a stomach disorder, increased rating for degenerative disc disease, and whether a separate rating for urinary incontinence is warranted are REMANDED for the following action:

1.  Schedule a VA examination for gastrointestinal disabilities and degenerative disc disease.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The examiner should offer the following opinions with supporting rationale:

a.  Does the Veteran have any urinary incontinence associated with the degenerative disc disease, and if so, what is the severity of the symptoms? 

b.  Is it at least as likely as not (50 percent probability or greater) that the peptic ulcer disease was caused by the service-connected degenerative disc disease, to include prescriptions for pain medications?  

c.  Is it at least as likely as not (50 percent probability or greater) that the peptic ulcer disease was aggravated (i.e., permanently worsened in severity beyond a natural progression of the disease) by the service connected degenerative disc disease, to include prescriptions for pain medications?  
 
In rendering the opinion, the examiner should discuss the November 2007 statement regarding opiate medications aggravating pre-existing stomach disabilities and the documented complaints of stomach issues while on pain medications.  

3.  Then, readjudicate the issues remaining on appeal.  If the issues remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 




that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


